Name: Commission Regulation (EEC) No 1637/81 of 18 June 1981 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 81 Official Journal of the European Communities No L 163/ 19 COMMISSION REGULATION (EEC) No 1637/81 of 18 June 1981 fixing the amount of the subsidy on oil seeds and will have to be either confirmed or replaced as soon as the target price for the 1981 /82 marketing year and the said increase are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2945/80 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2945/80 (3), as last amended by Regulation (EEC) No 1564/81 (4); Whereas, in the absence of the target price for the 1981 /82 marketing year for colza and rape seed and for sunflower seed and in the absence of the amount of the monthly increase for September, October and November 1981 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1981 for colza and rape seed and September and October 1981 for sunflower seed has been obtainable only provision ­ ally on the basis of the target price applicable during July, August, September, October and November 1980 for colza and rape seed and September and October for sunflower seed and on the basis of the monthly increase applicable during September, October and November 1980 for colza and rape seed ; whereas this amount must therefore be applied only provisionally 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . 2 . The amount of the subsidy for July, August, September, October and November 1981 for colza and rape seed, and for September and October 1981 for sunflower seed, will , however, be confirmed or replaced as from 19 June 1981 to take into account the indicative price which is fixed for these products for the 1981 /82 marketing year, and the amount of the monthly increase for September, October and November 1981 for colza and rape seed. Article 2 This Regulation shall enter into force on 19 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1981 . For the Commission The President Gaston THORN (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 360, 31 . 12. 1980, p . 16 . (3) OJ No L 305, 14. 11 . 1980, p . 48 . O OJ No L 153, 12. 6. 1981 , p. 31 . No L 163/20 Official Journal of the European Communities 19 . 6 . 81 ANNEX to the Commission Regulation of 18 June 1981 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 17-340 ex 12.01 Sunflower seed 12-921 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of June 1981 July 1981 August 1981 September 1981 October 1981 November 1981 ex 12.01 Colza and rape seed 15-056 12-404 (') 12-690 (') 12-335 (') 12-739 (') 12-384 (  ) ex 12.01 Sunflower seed 12-921 12-921 13-016 10-247 (&gt;) 10-152 (')  (') Subject to confirmation .